 PANGORI & SONS, INC405V. Pangori & Sons, Inc., and David Curvell, Receiv-er in Bankruptcy and Local 324, InternationalUnion of Operating Engineers, AFL-CIO. Case7-CA-16906March 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge and an amended charge filed onOctober 11 and November 13, 1979, respectively,by Local 324, International Union of OperatingEngineers, AFL-CIO, herein called the Union, andduly served on V. Pangori & Sons, Inc., and DavidCuvrell, Receiver in Bankruptcy for V. Pangori &Sons, Inc., herein individually called the Employerand the Receiver, respectively, and collectivelycalled the Respondents, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 7, issued a complaint andnotice of hearing on November 16, 1979, againstthe Respondents, alleging that the Respondents hadengaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1), Section 8(d), and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.The complaint alleges that, by virtue of a collec-tive-bargaining agreement between the Employerand the Union, effective from September 1, 1978,until September 1, 1980, herein referred to as thecurrent collective-bargaining agreement, the Unionhas been the exclusive representative of the follow-ing employees, herein called the unit employees,for the purposes of collective bargaining:All operating engineers, mechanics, oilers andapprentice engineers employed by V. Pangori& Sons, Inc., but excluding guards and super-visors as defined in the Act.The complaint further alleges that, by virtue ofSection 9(a) of the Act, the Union has been, and isnow, the exclusive representative of the unit em-ployees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment.With respect to the unfair labor practices, thecomplaint alleges that the current collective-bar-gaining agreement provides, inter alia, for the pay-ment of moneys by the Employer into variousfringe benefit funds established for the benefit ofthe unit employees, and that, since on or about248 NLRB No. 70April 5, 1979, and continuing to date, the Respon-dents have refused, and continue to refuse, to bar-gain collectively with the Union as the exclusivecollective-bargaining representative of the unit em-ployees. Specifically, the complaint alleges that theRespondents have unilaterally, and without noticeto the Union, evaded, breached, subverted, andmodified the terms of the current collective-bar-gaining agreement by paying the unit employeesfor services performed, but without making the re-quired fringe benefit payments mentioned above.The Respondents have not filed an answer to thecomplaint. 'On December 13, 1979, counsel for the GeneralCounsel filed directly with the Board a motion forjudgment on the pleadings. Subsequently, on Janu-ary 2, 1980, the Board issued an order transferringthe proceeding to the Board and a Notice ToShow Cause why the General Counsel's motion forjudgment on the pleadings should not be granted.The Respondents have not filed a response to theNotice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Judgment on thePleadingsSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides, inter alia: "All allegations in the com-plaint, if no answer is filed ... shall be deemed to beadmitted to be true and shall be so found by theBoard ...." As set forth above, the Respondentshave not filed an answer to the complaint; the timewithin which to file having passed, we find all alle-gations in the complaint to be true. There being noissues in dispute, we grant the motion for judgmenton the pleadings.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTSThe Employer, V. Pangori & Sons, Inc., is aMichigan corporation with its principal office andplace of business in Grand Blanc, Michigan. TheEmployer is engaged in the business of digging andlaying of sewers and water mains in the construc-However, by a letter to the Board from their attorney, dated Novem-ber 5, 1979, the Respondents conceded both the existence and amount oftheir liability in this matterPANGORI & SONS, INC 405 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion industry within the State of Michigan. Duringthe year ending December 31, 1978, which periodis representative of its operations during all timesmaterial herein, the Employer, in the course andconduct of its business operations, provided sewerand water main construction services from its OakPark, Michigan, place of business valued in excessof $500,000, of which services valued in excess of$100,000 were furnished to the County of Genesee.During the year ending December 31, 1978, Gene-see County, in the course and conduct of its mu-nicipal operations, received goods and servicesvalued in excess of $50,000 directly from supplierslocated outside the State of Michigan.On or about July 6, 1978, in a proceeding underChapter XI of the Bankruptcy Act, in the UnitedStates District Court of the Eastern District ofMichigan, Southern Division, sitting at Flint,Michigan, the Honorable Harold Bobier, bankrupt-cy judge, appointed David Cuvrell as the receiverin possession of, inter alia, all lands, premises,buildings, fixtures, furniture, appliances, and appa-ratus of V. Pangori & Sons, Inc., with full author-ity to continue operations and exercise all powersnecessary to the administration of the business ofV. Pangori & Sons, Inc.We find, on the basis of the foregoing, that theRespondents are, and at all times material herehave been, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of theAct to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 324, International Union of Operating En-gineers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe Employer and the Union are parties to acollective-bargaining agreement, effective fromSeptember 1, 1978, until September 1, 1980, whichprovides, inter alia, for the payment of moneys bythe Employer into various fringe benefit funds es-tablished for the benefit of the unit employees.Since on or about April 5, 1979, and continuing todate, Respondents have unilaterally, and withoutnotice to the Union, ceased making the fringe bene-fit payments required by the terms of the collec-tive-bargaining agreement mentioned above.Accordingly, we find that the Respondents have,since April 5, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the unit employees, andthat, by such refusal, the Respondents have en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) andSection 8(d) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondents set forth insection III, above, occurring in connection withthe operations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that the Respondents have en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) andSection 8(d) of the Act, we shall order that theycease and desist therefrom, make all fringe benefitspayments owed to the various fringe benefit fundsas required by the terms of the current collective-bargaining agreement with the Union, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. V. Pangori & Sons, Inc., and David Cuvrell,Receiver in Bankruptcy for V. Pangori & Sons,Inc., are an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Local 324, International Union of OperatingEngineers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All operating engineers, mechanics, oilers, andapprentice engineers employed by V. Pangori &Sons, Inc., excluding guards and supervisors as de-fined in the Act, constitute a unit of employees ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since September 1, 1978, by virtue of a collec-tive-bargaining agreement with the above-namedEmployer, the above-named labor organization hasbeen the exclusive representative of all the employ-ees in the aforesaid appropriate unit for the pur-poses of collective bargaining within the meaningof Section 9(a) of the Act.5. By ceasing on or about April 5, 1979, and atall times thereafter, to make the fringe benefit pay-ments required by the collective-bargaining agree-ment with the above-named labor organization, Re-spondents have engaged in and are engaging in PANGORI & SONS, INC.407unfair labor practices within the meaning of Sec-tion 8(a)(5) and Section 8(d) of the Act.6. By the aforesaid actions, Respondents have in-terfered with, restrained, and coerced, and are in-terfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby have engaged inand are engaging in unfair labor practices withinthe meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,V. Pangori & Sons, Inc., Grand Blanc, Michigan,its officers, agents, successors, and assigns, andDavid Cuvrell, Receiver in Bankruptcy for V. Pan-gori & Sons, Inc., Grand Blanc, Michigan, hisagents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Local324, International Union of Operating Engineers,AFL-CIO, as the exclusive bargaining representa-tive of their employees in the unit herein found ap-propriate by unilaterally, and without notice to theabove-named labor organization, evading, breach-ing, subverting, or modifying the terms of the cur-rent collective-bargaining agreement between V.Pangori & Sons, Inc., and the above-named labororganization by paying unit employees for servicesperformed, but without making fringe benefit pay-ments as required under the terms of such collec-tive-bargaining agreement.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make all fringe benefit payments owed to thevarious fringe benefit funds as required by theterms of the current collective-bargaining agree-ment with the above-named labor organization.22 Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionwhether Respondent must pay any additional amounts into the health andwelfare trust fund in order to satisfy our "make whole" remedy. Theseadditional amounts may be determined, depending upon the circum-stances of each case, by reference to provisions in the documents govern-ing the fund and, if there are no governing provisions, by evidence ofany loss directly attributable to the unlawful withholding action, whichmight include the loss of return on investment of the portion of fundswithheld, additional administrative costs, etc. hut not collateral losses(b) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the unit described below, withrespect to any modification of rates of pay, wages,hours, or other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. The bar-gaining unit is:All operating engineers, mechanics, oilers andapprentice engineers employed by V. Pangori& Sons, Inc., but excluding guards and super-visors as defined in the Act.(c) Post at their principal office in Grand Blanc,Michigan, and at all their other places of businesscopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by the Respondents' representatives, shall beposted by the Respondents immediately upon re-ceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondents to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United Stated Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Local 324, International Union of Operat-ing Engineers, AFL-CIO, as the exclusive bar-gaining representative of our employees in thebargaining unit described below by unilateral-ly, and without notice to the above-namedUnion, evading, breaching, subverting, ormodifying the terms of our current collective-bargaining agreement with the above-namedUnion by paying unit employees for servicesperformed, but without making required fringebenefit payments.PANGORI & SONS, INC 407 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL make all fringe benefit paymentsowed to the various fringe benefit funds as re-quired by the terms of our current collective-bargaining agreement with the above-namedUnion. WE WILL, upon request, bargain withthe above-named Union, as the exclusive rep-resentative of all employees in the bargainingunit described below, with respect to anymodification of rates of pay, wages, hours, orother terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All operating engineers, mechanics, oilersand apprentice engineers employed by V.Pangori & Sons, Inc. but excluding guardsand supervisors as defined in the Act.V. PANGORI & SONS, INC.DAVID CUVRELL, RECEIVER INBANKRUPTCY FOR V. PANGORI &SONS, INC.